Citation Nr: 1241984	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  05-37 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected hearing loss.

2.  Entitlement to service connection for dizziness due to cerebellar dysfunction, to include as secondary to service-connected hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to March 1957 with additional service in the United States Army Reserves until May 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions in February 2004, May 2004, and February 2005 from the above Regional Office (RO).  The Veteran had a hearing before the Board in June 2006 and the transcript is of record.  In July 2007, October 2009, February 2011, and most recently in August 2012 the Board remanded the case for additional evidentiary development.  (In February 2011, the Board reopened the Veteran's claim for service connection for migraine headaches following the submission of new and material evidence.)

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder, which were considered by the RO in the most recent Supplemental Statement of the Case.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's complete service treatment records are unavailable.

2.  The preponderance of the competent medical and other evidence of record reflects that Veteran's headache disorder was not present in service and was not caused or aggravated by any service-connected disability.  

3.  The preponderance of the competent medical and other evidence of record reflects that the Veteran's dizziness (due to cerebellar dysfunction) was not present in service and was not caused or aggravated by any service-connected disability.  


CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in or aggravated by military service and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  The Veteran's dizziness due to cerebellar dysfunction was not incurred in or aggravated by military service and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In pre-adjudication letters dated in January 2003, October 2003 July 2004, and September 2004, the RO informed the Veteran of its duty to assist him in substantiating claims for service connection under the VCAA, and the effect of this duty upon these claims.  These letters, along with additional letters in January 2010 and February 2011, informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  The Veteran's appeal was most recently readjudicated in October 2012.  Of further significance here is the fact that neither the Veteran, nor his representative, have asserted any deficiencies in the notice provided to the Veteran with regard to either claim.  

The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of his claims.  He was notified in August 2004 that his service treatment records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  An August 2004 memorandum of unavailability of Federal records is included in the record, and the Veteran was provided proper notice of the inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).  Attempts were also made to obtain Social Security Administration records (SSA).  The SSA indicated that medical records relating to the Veteran had been destroyed.  See SSA correspondence dated in October 2007.

However the Veteran's pertinent post-service treatment reports are of record, and VA medical opinions were obtained in May 2010, May 2011, and September 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the 2012 VA examination is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history, the Veteran's statements regarding what he believes was the onset of his headaches and dizziness, as well as medical literature, to support the conclusions reached.  Also where necessary, the opinion addresses service connection on both a secondary and aggravation basis, as required by 38 C.F.R. § 3.310.  Accordingly, the Board finds that there is no basis to conclude that the VA medical opinion is inadequate, or that a remand for a new examination is required.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The Veteran claims he has had problems with headaches and dizziness since his military service due to significant noise trauma while stationed in Korea.  See VA 21-41-38 received in May 2009.  He also contends that while in basic training he experienced headaches along with nausea after being sprayed with tear gas.  See VA 21-4138 received in December 1995 and buddy statement received in December 2002.  Alternatively, the Veteran believes his problems with dizziness and migraine headaches are attributable to his hearing loss.  As a result, the Board will analyze the claims on both direct and secondary service connection bases.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a); See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.  

Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In this regard, the Board notes that service connection is currently in effect for hearing loss, rated as 50 percent disabling.

Unfortunately, the Veteran's service treatment records are not available for review, despite the RO's attempt to obtain them.  Certification of their unavailability was received from NPRC.  See VA Form 3101 dated in August 2004.  A formal finding on the unavailability of these records was also made in an August 2004 VA Memorandum.  Accordingly, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board notes that case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that the STRs are unavailable, the appeal must be decided upon the evidence of record.  

However review of the record shows there are no examinations or treatment records found in the immediate years after the Veteran's separation from active duty in 1957.  In fact, the claims folder is devoid of any pertinent treatment records or other medical documents until a November 1983 private treatment record, almost 30 years later.  At that time the Veteran was treated for symptoms of severe nausea, vomiting, and chronic headaches attributed to an episode of acute labyrinthitis vs. mild viral encephalitis.  

The next relevant record is a November 1991 brain MRI (magnetic resonance imaging) which showed several lesions suggesting the possibility of a dyemelinating process such as multiple sclerosis.  At that time the Veteran was being evaluated for dizziness and weakness.  See also private MRI report dated in June 1992.  Other private treatment records dated show that in December 1999, the Veteran was evaluated for complaints of headaches, dizziness, weakness, constant sleepiness, confusion, and loss of memory since 1992.  MRI findings showed mild bilateral cerebral and cerebellar atrophy and multiple small bilateral cerebral white matter lacunar infarcts.  

Other VA outpatient treatment records dated in 2003 show the Veteran was evaluated for symptoms of crying spells, depression, memory loss, slow speech, and slow gait since 1990.  He continued to complain of dizziness, especially when moving his head, which the examiner thought might be related to inner ear disease clinically.  The clinical assessments included dementia from probable mild Alzheimers and neurologic/cognitive difficulties of unknown etiology.  A private MRI report from September 2004, showed moderate periventricular and scattered subcortical white matter lesions, indicative of chronic small vessel ischemic disease, moderate diffuse cerebral atrophy, mild left maxillary sinus mucosal thickening, and metallic debris at or near the scalp surface.  

The remaining records show ongoing treatment of the Veteran's various current medical conditions, including continued complaints of headaches and dizziness.

Pursuant to the Board's February 2011 Remand, the Veteran underwent a VA examination in May 2011 for the specific purpose of obtaining an opinion as to whether or not his headaches and dizziness were was associated in any way to his military service or his service-connected bilateral hearing loss.  The Veteran gave a history of migraine headaches since 1957 right after he got out of service in Korea.  He did not recall exactly what brought them on, but thought they might be due to exposure to mustard/tear gas.  The Veteran also complained of dizziness and trouble maintaining his balance, which he claims also began in 1957, at the same time as his sensorineural hearing loss.  

After a review of the medical records, taking a history, and performing a physical examination, the examiner concluded that the Veteran did not have migraines, but rather tension headaches, which were less likely related to any service condition or hearing loss.  The examiner noted the Veteran did not have a diagnosis of migraines that had been made by a health professional.  He explained that the Veteran's symptomatology, history, and treatment were not consistent with a diagnosis of migraines and the Veteran's inclusion of exposure to tear/mustard gas as the reason for them was also inconsistent with the symptoms he now described.  There was also no relationship, either for causation or aggravation, between the currently-described tension headaches and the Veteran's diagnosed hearing loss.  

The examiner also concluded the Veteran had cerebellar dysfunction as an explanation of his dizziness, based on Romberg testing results on examination.  There was also no nystagmus, the Veteran's ability to do finger-to-nose testing was abnormal and tandem heel walking was very unsuccessful.  The examiner also referred to the results of a 1999 MRI that documented cerebellar atrophy.  These findings showed the Veteran's dizziness was not actual vertigo, but rather was a symptom of cerebellar dysfunction, which was actually a balance problem.  The cerebellar dysfunction was due to atrophy of the cerebellum portion of the brain and was not related to an 8th cranial nerve dysfunction i.e., sensorineural hearing loss.  

Unfortunately, the examiner failed to discuss pertinent medical records which reflect complaints of headaches and dizziness in the early 1980s and mentioned only one, of several, post-service MRI reports.  Although the examiner noted the Veteran's complaints of headaches and dizziness since service, he only rendered a bare conclusory opinion that the Veteran's headache history was inconsistent with exposure to tear and/or mustard gas.  

In September 2012, the claims file was returned for an addendum opinion to address the inadequate findings in the previous VA opinion.  After again reviewing the claims file in its entirety as well as various medical literature, the examiner concluded the Veteran's claimed headaches and dizziness were less likely than not (less than 50 percent probability) proximately due to or permanently aggravated by the Veteran's service-connected hearing loss/tinnitus or any event/condition that occurred during military service, including exposure to tear/mustard gas.  

The VA examiner discussed the evidence of record in great detail noting the Veteran's, and others, assertions that he developed headaches and dizziness, allegedly from a concussion to the inner ear, as a result of being sprayed with tear/mustard gas in Korea.  He reported continued headaches and dizziness since then.  The examiner noted the Veteran had been stationed in Korea after the armistice was signed and that mustard gas was less likely to have been used after the cease-fire.  He then referred to a statement from a private physician who vaguely remembered seeing the Veteran in 1957, but had no recollection of any specific tests or diagnoses.  He also referred to the November 1983 private treatment record which showed the Veteran was treated for acute labyrinthitis.  It was noted that the Veteran had a history of dizziness and treatment for occasional migraines, but otherwise always enjoyed excellent health and had no known chronic medical problems.  The examiner also found it significant that the Veteran left his job as a mechanic after 43 years because of difficulty with a supervisor.  He considered this evidence that the Veteran did not have significant chronic "dizziness" since service discharge in 1957.  

With regard to the Veteran complaints of dizziness, the examiner noted that the Veteran had a series of abnormal MRI reports beginning in 1991, which showed findings consistent with a significant neurological disease variously diagnosed as possible multiple sclerosis, cerebral/cerebellar atrophy, or a possible stroke.  The examiner also referred to other treatment records which discussed the Veteran's poorly controlled hypertension, his history of longstanding depression, and his more recent diagnosis of Alzheimer's-type dementia.  

The examiner concluded that after consideration of all of the above evidence, the Veteran's current headaches were less likely as not a chronic condition that had continuity with the in-service headaches.  Rather the headaches were a post-service condition that was at least as likely as not a result of the risk of headache in the general population.  On the other hand the causes of the Veteran's dizziness were likely multifactorial - to include multiple sclerosis, acute viral infections, cerebral/cerebellar atrophy, or the effects of non service-connected conditions (hypertension, depression, and Alzheimers) and/or the medications used to treat them.  

The examiner also considered the statements, from both the Veteran and others, that the headaches and dizziness were related to his service-connected hearing loss.  The examiner noted that in August 1988, the Veteran was treated for difficulty with hearing and ringing in ears.  However examination revealed the ear canals and ear drums were normal, which demonstrated that there was no residual concussive trauma (sclerosis) to the tympanic membranes as a result of any tear/mustard gas exposure.  

The examiner explained that the combination of headaches, weakness, and dizziness strongly suggested the presence of a central vestibular lesion, not a peripheral hearing loss etiology.  He concluded that the Veteran's symptoms were at least as likely as not consistent with the diagnosis of multiple sclerosis with cerebellar/cerebral changes and less likely as not related to hearing loss, tinnitus or remote exposure to tear gas and were not caused or worsened by an already service-connected disability.  

The Board finds the 2012 VA opinion highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's self-reported history, the relevant history as contained in medical records from service onward, and discussed the Veteran's symptoms in the context of that history.  Also considered were the Veteran's beliefs that his headaches and dizziness were the result of or caused by his tear gas and/or hearing loss.  As a result, the examiner was able to address fully the salient question as to the origin of the Veteran's claimed disabilities and their relationship to military service and/or service-connected disability.  He has presented no competent medical evidence to the contrary.

With regard to whether the evidence establishes a direct connection between the Veteran's service and his development of headaches and dizziness, the Board notes that, in this case, the earliest recorded medical history places the presence of headaches and dizziness in 1983, 26 years after the Veteran's separation from active service in 1957.  That is to say, there is no corroborative evidence on file, establishing that the Veteran sought or required treatment or evaluation for headaches or dizziness during the almost 3 decades years after his service had ended in 1957, consistent with 38 C.F.R. § 3.303(b).  Savage, supra.  

Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the record is negative for a medical opinion, including the 2012 VA examination, which links the headaches and dizziness to service, including his claimed exposure to tear/mustard gas.  See Hickson, supra.  

The Board is also unable to attribute the Veteran's headaches and dizziness to his service-connected hearing loss and tinnitus.  In this case, the most probative and competent medical evidence of record fails to indicate that a service-connected disability plays any role in the development or worsening of his claimed disabilities.  Specifically, the VA examiner declined to find a nexus between the claimed conditions and the service-connected disabilities.  Accordingly, service connection cannot be granted on a secondary basis.  See 38 C.F.R. § 3.310; Allen supra.  

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; the supportive written statements by others; or his hearing testimony.  His primary assertion is that his current headaches and dizziness are the result of exposure to tear/mustard gas during service and/or service-connected hearing loss.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disabilities are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

To the extent that the Veteran's assertion that he experienced headaches and dizziness since the late 1950s, suggests continuity of symptomatology, the Board does not find this account to be entirely credible, even if competent, given that the post-service medical records are negative for complaints, findings, or treatment of headaches or dizziness, for almost 30 years after military service.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a Veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).  

The Veteran's credibility is also undermined by the various VA treatment records which inconsistently note his complaints of headaches as beginning in Korea at times, and at other times noted as beginning in 1992, decades after service.  See VA outpatient treatment records dated in April 2003 and August 2004 and May 2010 VA audiological examination.  Unfortunately these contradictions diminish the probative value of the Veteran's contentions.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The Board also finds in this case that the assessments of the medical professional after service who found that current headaches and dizziness disorders are not related to service are more probative than the Veteran's lay opinion.  In other words, the Veteran's opinion that his claimed disabilities are related to his military service while not discounted entirely, is entitled to less probative weight in the face of the remaining evidentiary record.  See Jandreau supra & Buchanan supra.  


For the above reasons, the Board is of the opinion that it has fully discharged its obligation to evaluate and discuss all of the evidence that may be favorable to the Veteran as mandated by O'Hare, supra, and that case's progeny.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for headaches, to include as secondary to service-connected hearing loss is denied.

Service connection for dizziness due to cerebellar dysfunction, to include as secondary to service-connected hearing loss is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


